Zel M. Fischer, Judge,
dissenting
I agree with Judge Wilson that there is no final judgment in this case, but write separately because if there were a final judgment, as the principal opinion holds, then there would be no reason to reverse and remand based on the allegation of error that the circuit court failed to issue findings and conclusions pursuant to § 547.035.8.1 Mercer has not preserved this allegation of error because he failed to comply with Rule 78.07(c), which provides: “In all cases, allegations of error relating to the form or language of the judgment, including the failure to make statutorily required findings, must be raised in a motion to amend the judgment in order to be preserved for appellate review.” (Emphasis added). In Johnson v. State, 388 S.W.3d 159, 168 (Mo. banc 2012), this Court held that Rule 78.07(c) applies in the context of a Rule 29.15 motion for post-conviction relief. See also Green v. State, 494 S.W.3d 525, 529 (Mo. banc 2016) (noting that Rule 78.07(c) “applies in post-conviction relief proceedings”). That Rule 78.07(c) also applies in this context — a § 547.035 motion for post-conviction DNA testing — is even more evident, as Rule 78.07(c) specifically refers to “the failure to make statutorily required findings.” (Emphasis added).
The principal opinion accordingly recognizes that Rule 78.07(c) applies when a circuit court fails to issue the findings and conclusions required by § 547.035.8, but insists Mercer raised the issue of the circuit court’s failure to make findings and conclusions in a pro se letter sent to the circuit court. Even if this letter could be construed as a motion to amend the judgment pursuant to Rule 78.07(c), it could not have preserved the allegation of error *756because it was untimely. The circuit court overruled Mercer’s motion in an order dated April 21, 2014. “[A]ny motion to amend the judgment or opinion shall be filed not later than thirty days after the entry of judgment.” Rule 78.04. Assuming, as the principal opinion holds, that the circuit court’s order was a judgment, Mercer’s motion to amend the judgment was due no later than May 21, 2014. Mercer’s pro se letter was not filed until August 11, 2014. It was, therefore, untimely, and the circuit court had no authority to entertain it. See Rule 44.01(b) (providing that a circuit court “may not extend the time for taking any action” pursuant to Rule 78.04).
Notably, Mercer does not argue his pro se letter should be construed as a motion to amend the judgment. Instead, he argues Rule 78.07(c) should not be applied to the facts of this case because he was not notified that the circuit court overruled his motion until October 17, 2014, at which point the circuit court “lacked the authority to hear a motion to amend the judgment.” But this should not excuse Mercer’s failure to comply with Rule 78.07(c) because, at the time he was notified of the circuit court’s ruling, there remained an avenue for redress. Rule 74.03 provides:
Immediately upon the entry of an order or judgment, the clerk shall serve a notice of the entry by mail in the manner provided for in Rule 43.01 upon each party who is not in default for failure to appear and who was not present in court in person or by attorney at the time of the entry of such order or judgment. If such notice is not given, the order or judgment shall be set aside for good cause shown upon written motion filed within six months from the entry of the order or judgment. This Rule 74.03 shall not preclude relief under Rule 74.06.
(Emphasis added). When Mercer became aware that the circuit court failed to promptly notify him of its ruling on his motion, he should have sought to have the ruling set aside pursuant to Rule 74.03 so that the circuit court could enter a new ruling — giving Mercer a second chance to timely request findings and conclusions if necessary. Mercer did not pursue this available relief. Instead, he chose to appeal the circuit court’s ruling, knowing there were no findings and conclusions to be reviewed. Mercer should not be allowed to complain of a lack of findings and conclusions in this Court when he failed to exhaust the opportunity provided by the rules to obtain the findings and conclusions in the circuit court.2 It is my view that this Court should follow its own rules and I, therefore, dissent.

. While I would dismiss the appeal for the simple reason that there is no final judgment, I also note that the principal opinion does not adequately address the State's argument that the appeal should be dismissed for the alternative reason that there is no statutory right to appeal a circuit court’s ruling on a motion for DNA testing. Section 547.035, which governs motions for DNA testing, and § 547.037, which governs motions for release from custody after DNA testing, were enacted by the same bill. Using identical language, both sections require the circuit court to issue findings and conclusions when ruling on the respective motions. Curiously, though, the two sections then diverge — § 547.037 expressly provides a right to appeal from the circuit court’s findings and conclusions when it rules on a motion for release, but § 547.035 is silent on any right to appeal from the circuit court’s findings and conclusions when it rules on a motion for DNA testing. Compare § 547.035.8 (regarding a motion for DNA testing, providing in full: “The court shall issue findings of fact and conclusions of law whether or not a hearing is held.”) with § 547.037.6 (regarding a motion for release, providing in full: "The court shall issue findings of fact and conclusions of law whether or not a hearing is held. An appeal may be taken from the court’s findings and conclusions as in other civil cases.”) (Emphasis added). Section 512.020, the general appeals statute, does not apply when the right to appeal is "clearly limited in special statutory proceedings.” Although there is no dispute that this Court has previously resolved appeals of rulings on motions for DNA testing, it appears that the right to appeal has heretofore been assumed and unchallenged; there certainly has been no express holding or analysis of the relevant statutes from this Court. The principal opinion is incorrect in stating "this Court noted there was a right to review from section 547.035 rulings” in State ex rel. Amrine v. Roper, 102 S.W.3d 541, 549 n.1 (Mo. banc 2003). Not only is that citation to a concurring opinion, it also says nothing about the right to appeal a § 547.035 ruling. See id. The concurring opinion merely refers to the general operation of the statute, i.e., the circuit court’s ability to "review an otherwise final judgment where DNA evidence may exist to exonerate a convicted felon.” See id.


. This is not to say, as the principal opinion misconstrues, that I believe "this Court is precluded from resolving Mercer's appeal because he failed to file a Rule 74.03 motion.” Mercer’s failure to file a Rule 74.03 motion goes to the matter of Mercer’s preservation of error on appeal, not the separate matter of his ability to bring the appeal. I agree with the principal opinion that Mercer had a choice between: (1) seeking a late appeal, with no findings and conclusions, pursuant to Rule 30.03; and (2) before seeking a late appeal, attempting to set aside the judgment pursuant to Rule 74.03 in an effort to obtain findings and conclusions. It is not, as the principal opinion suggests, that I believe Mercer is "precluded from bringing this appeal” simply because he chose the former option. Rather, I would hold that Mercer failed to preserve for appeal his allegation of error that the circuit court failed to issue the statutorily required findings and conclusions because he elected to proceed on appeal without findings and conclusions, despite the opportunity to obtain them through this Court’s rules. As the principal opinion recognizes, "had Mercer timely filed a Rule 74.03 motion, the trial court would be allowed to enter a new judgment and afford Mercer another opportunity to request findings and conclusions.” Mercer, however, chose to forego this option.